DETAILED ACTION
Claims 39-55 are under current consideration.
Note that an IDS has not been filed for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that TWEEN is merely an example and all improper uses of trademarks in the instant specification should be properly addressed. See at least para. 103 and 167. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bogers et al. (2015-see attached form 892) and/or Brazzoli et al.  (2016-see attached form 892) and Barouch (PGPUB 2019/0144506).
The claims are directed to (in part): a self-replicating molecule encoding a polypeptide comprising a Zika virus prME antigen or an immunogenic fragment or variant thereof; see instant claim 39.
Bogers teaches inducing potent immune responses by nonviral delivery of a self-amplifying RNA vaccine expressing an antigen with a cationic nanoemulsion (CNE); see 
Brazzoli teaches the induction of broad-based immunity and protective efficacy by self-amplifying mRNA vaccines encoding influenza HA formulated with a novel oil-in-water cationic nanoemulsion; see title and abstract and claims 39 (in part) and 43. See p. 333, col. 2 for teaching that the RNA used for immunization was prepared by transcribing DNA into the RNA in vitro and formulated with CNE; see instant claims 41 and 50-52. It is noted here that Brazzoli cites the Boger reference discussed above in view of the CNE formulation.
Bogers and/or Brazzoli do not explicitly express that the RNA molecule encodes a Zika virus prME antigen as set forth by instant SEQ ID NO: 19 (claims 39 and 40); the composition of claim 42 wherein the composition further comprises one or more nucleic acid sequences which encode one or more additional antigens (claim 45); the method of claim 48 wherein the subject is human (claim 49); and, the process of claim 54, wherein said adjuvant comprises an immunostimulant (claim 55). 
Barouch describes immunogenic compositions comprising a ZIKV protein; see whole document. See SEQ ID NO: 25 of this document which encodes a Zika polypeptide 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate an RNA sequence which encodes for the Zika prME polypeptide using the SAM vector described by Bogers and/or Brazzoli. One would have been motivated to do so in order to induce antibodies against Zika in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate one or more nucleic acid sequences which encode one or more additional antigens. One would have been motivated to do so in order to induce an immune response to other antigens as needed, including those antigens derived from Zika or Dengue or influenza.
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the composition to a human subject if in need thereof. One would have been motivated to do so for the advantage of inducing an immune response against the Zika virus in the subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate an immunostimulant in the composition taught by the combined prior art. One would have been motivated to do so for the advantage of significantly improving the immunogenicity of the composition.
etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
  Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648